Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-11-00763-CV

                              COASTAL RESOURCES, LTD.,
                                      Appellant

                                               v.

              LOS LAZOS CONSTRUCTION AND LEASE SERVICE, LLC
                       and Coyote Paving & Construction, Inc.,
                                     Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 6,864
                          Honorable Jose A. Lopez, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the portion of the trial court’s
judgment awarding damages and attorney’s fees to Los Lazos Construction and Lease Service,
LLC is AFFIRMED, CONDITIONED ON A REMITTIUR of damages in the amount of
$8,000.00. If this remittitur is not filed within twenty days from the date of this judgment, the
portion of the trial court’s judgment awarding damages and attorney’s fees to Los Lazos
Construction and Lease Service, LLC will be REVERSED, and the claim by Los Lazos
Construction and Lease Service, LLC against Coastal Resources, Ltd. will be REMANDED to
the trial court for a new trial. The portion of the trial court’s judgment awarding damages and
attorney’s fees to Coyote Paving & Construction, Inc. is REVERSED, and the claim by Coyote
Paving & Construction, Inc. against Coastal Resources, Ltd. is REMANDED to the trial court for
a new trial. In the event the remittitur is timely filed, it is ORDERED that Los Lazos
Construction and Lease Service, LLC recover its costs of this appeal from Coastal Resources,
Ltd.; otherwise, costs of the appeal shall be taxed against the parties who incurred them.

       SIGNED April 24, 2013.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice